Per Curiam.

Plaintiff sued to recover damages arising out of the alleged negligence of the defendant in the care of plaintiff’s personal property. Section 52 of the County Law, which requires that a notice of claim he filed prior to the institution of ah action in negligence, is constitutional (Matter of Brown v. Trustees, Hamptonburg School Dist., 303 N. Y. 484). Plaintiff’s failure to serve and file a notice of claim is fatal to the maintenance of this action and requires a dismissal of the complaint.
The order should be unanimously reversed, without costs, and motion to dismiss complaint granted.
Concur — Hogan, P. J., Pittoni and McCullough, JJ.
Order reversed, etc.